DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s response hinges on the argument that “a tunable reactive circuit coupled to the acoustic resonator structure and configured to generate at least one tunable capacitance related to the at least one series capacitance to cause the at least one parallel resonance frequency to be changed relative to the series resonance frequency” of the claim limitation is not taught by the prior arts Bauder or Burgener. 
However, it is a common knowledge in the art that a BAW resonator can be modeled as an equivalent circuit of expressed as a parallel circuit of a capacitance element (11c, expressed as C0) and a series connection of a capacitance element (11a, expressed as Cm) and inductance element (11b, expressed as Lm) as shown in FIG. 2(a) (col. 3, lines 25-30, US 6,472,953).
[AltContent: oval]
    PNG
    media_image1.png
    324
    619
    media_image1.png
    Greyscale

Where in the series and parallel resonance of the acoustic resonator is given by the following equations (Inoue et al., US20070024392):

    PNG
    media_image2.png
    72
    426
    media_image2.png
    Greyscale

Where a person of ordinary skill in the art can easily appreciate that the capacitance C0 can be manipulated by adding a parallel reactive element (inductor) as shown in Fig. 4(d) of Bauder, the reactive element (inductor) from the common node (node 3) to the ground. Similarly, as shown in Fig. 2D of Burgener the variable capacitors 98A-C can manipulate the parallel resonance of the a of the resonators. Also shown through red circle, the at least one series capacitance C0 is in series between the input and output node, and a tunable reactive circuit (in Fig. 4(d) of Bauder the reactive element (inductor) from the common node (node 3) to the ground and in in Fig. 2D of Burgener the variable capacitors 98A-C) coupled to the acoustic resonator structure and configured to generate at least one tunable capacitance (overall capacitance of the reactive element (inductor) from the common node (node 3) to the ground and the at least one series capacitance (C0) configures a tunable capacitance to influence the parallel resonance of the a of the resonator) related to the at least one series capacitance (C0) to cause the at least one parallel resonance frequency to be changed relative to the series resonance frequency (series resonance frequency remain dependent from Lm and Cm while C0 become tunable with external reactive elements as shown in Figs. 2(d) of Bauder and 2(b) of Burgener). 
Applicant’s argument that neither Bauder nor Burgener shows these expressions and analysis to explain the reason for tunability of the parallel resonance frequency to be changed relative to the series resonance frequency and therefore neither Bauder nor Burgener teaches on the claim. 
However, it is not necessary that every inherent calculations and analysis has to be shown by a prior art to prove the anticipation of the claim. 
Since the applicant didn’t amend the claims, examiner continues to reject the claims as follows:    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauder et al. (US20190181834, effectively filed on 7 December 2017 before the effective filing date of the current application 21 September 2018).

    PNG
    media_image3.png
    165
    685
    media_image3.png
    Greyscale
 
Fig. 4(c)-(e), with 4(d) at the middle of Bauder for ease of reference.

Regarding claims 1 and 15, Bauder (i.e. Fig. 4(d)) discloses an acoustic structure comprising:
an input node (IN) and an output node (OUT);
an acoustic resonator structure (AS) coupled between the input node (IN) and the output node (OUT) and configured to:
and further per claim 4, the acoustic resonator structure (AS) of Bauder comprises a first electrode (left of piezoelectric layer 412) coupled to the input node;
a second electrode (right of piezoelectric layer 414) coupled to the output node;
a third electrode (connected to the inductor in the middle of piezoelectric layers 412 and 414) provided between the first electrode and the second electrode;
a first piezo layer (412) provided between the first electrode and the third electrode; and
a second piezo layer (414) provided between the second electrode and the third electrode.
Further per claim 11, the first electrode (left most electrode in Fig. 4(d)), the first piezo layer (412), and the third electrode (middle electrode in Fig. 4(d)) are configured to collectively form a first acoustic resonator;
the third electrode (middle electrode in Fig. 4(d)), the second piezo layer (414), and the second electrode (right most electrode in Fig. 4(d)) are configured to collectively form a second acoustic resonator; and
the first acoustic resonator and the second acoustic resonator are mechanically coupled (see Fig. 4(d), §0078) and correspond to an effective coupling factor.
resonate in a series resonance frequency (well known in the art that every resonator has a series resonance frequency aka resonance frequency r responsible for passband and a parallel resonance frequency aka antiresonance a responsible for stopband) to pass a signal (pass band signal, depicted in Fig. 4(b) shows a pass band response 406 over a wide frequency range) from the input node (IN) to the output node (OUT); and
cause at least one series capacitance (to form the desired notch filter, the capacitors Co are replaced by the natural (static) capacitances of an acoustically coupled BAW resonator stacked Chrystal filter (SCF) device 412/414, shown in FIG. 4 (d)) between the input node and the output node to block the signal (a notch 502 as shown in Fig. 5(b)) in at least one parallel resonance frequency (§0079); and
a tunable reactive circuit (shown as an inductive element connected from the common electrode to ground which is shown as tunable exemplarily with different structural changes) coupled to the acoustic resonator structure (AS) and configured to generate at least one tunable capacitance (The inductors Lg and Lp as well as the natural capacitance Co of the coupled BA W resonators, can be used to adjust the notch filter response, §0080) related to the at least one series capacitance (Co) to cause the at least one parallel resonance frequency (position and width of the notch) to be changed relative to the series resonance frequency and per claim 7, Bauder further teaches that the tunable reactive circuit is coupled between the third electrode and a ground to generate the at least one tunable capacitance between the third electrode and the ground.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgener et al. (US 9,698,752).
Regarding claims 1 & 15, Burgener (i.e. Fig. 2D) disclose an acoustic structure comprising:
an input node (IN) and an output node (OUT);
an acoustic resonator structure (95A) coupled between the input node (IN) and the output node (OUT) and configured to:

    PNG
    media_image4.png
    373
    618
    media_image4.png
    Greyscale

Fig. 2D of Burgener for ease of reference.

resonate in a series resonance frequency (the resultant filter formed by the AW 80A, AW 80B, and AW 80C may have a pass band about the r of 80A, 80B and a) of 80C) to pass a signal (77C as shown in FIG. ID) from the input node (IN) to the output node (OUT); and
cause at least one series capacitance (98A & 98B) between the input node and the output node to block the signal (a first notch before the pass band at r of 80C (77A in Fig. 1D), and a second notch after the pass band at a of 80A, 80B (77B in Fig. 1D)) in at least one parallel resonance frequency (a of 80A, 80B); and
a tunable reactive circuit (96C) coupled to the acoustic resonator structure (95A) and configured to generate at least one tunable capacitance (98C) related to the at least one series capacitance (together tunable capacitances 98A, 98B and 98C tune r and a of the resonators 80A, 80B and 80C to change the pass band and stop band of the resonator system 95A) to cause the at least one parallel resonance frequency (a of 80A, 80B) to be changed relative to the series resonance frequency (r of 80A, 80B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauder and Burgener.
Regarding claims 2-3, 5-6 and 16-17, Bauder and Burgener disclose the claimed invention as recited in claims 1 and 4, and although neither Burgener nor Bauder is explicit about the at least one tunable capacitance to be less than or equal to two times the at least one series capacitance, Burgener teaches that the tunable reactive circuit could be one of a tunable capacitor module 600 (Fig. 3E) where each successive capacitor bank has twice the capacitance of the previous bank 602 so that each control line 640, 642, and 644 is a digit of a binary number (col 11, lines 45-55). 
Also, it is well-known from the parameters of the equivalent circuit of acoustic resonators that the series resonant frequency r, and the parallel resonant frequency a can be conveniently adjusted by the tunable reactive circuits by configuring parallel resonance frequency to be higher than the series resonance frequency.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to using the tunable reactive circuit like the capacitor module 600 (Fig. 3E) already present in Burgener and can easily implemented in Bauder circuit between common terminal and ground and configure to generate the at least one tunable capacitance to be less than or equal to two times or greater than or equal to two times the at least one series capacitance to cause the at least one parallel resonance frequency to be higher or lower than the series resonance frequency respectively to adjust the pass band and stop band for accommodating different frequency channels within the TX or RX band as taught by Burgener in Fig. 1 and similar adjustments of notch adjustments in the passband of Bauder acoustic resonator system. 
Such an application of the tunable reactive circuit like the capacitor module 600 (Fig. 3E) of Burgener would have been considered an obvious implementation of art recognized tuning of acoustic resonators to adopt the same resonator filter for frequency channels within a frequency band and is easily adaptable to both Burgener and Bauder circuits.
Further per claim 8, in the modified Bauder circuit the tunable reactive circuit comprises a tunable capacitor (like the capacitor module 600 (Fig. 3E) of Burgener) the configured to generate the at least one tunable capacitance between the third electrode and the ground.
Also, per claim 9, in the Burgener circuit the tunable reactive circuit comprises an acoustic resonator coupled in series to a tunable reactive element and configured to resonate in the at least one parallel resonance frequency to generate the at least one tunable capacitance between the third electrode and the ground also per claim 10, in the Burgener circuit a tunable reactive element coupled to the ground; and a plurality of tunable acoustic resonators (as exemplarily shown in Fig. 5E of Burgener) coupled in parallel between the third electrode and the tunable reactive element and configured to resonate in a plurality of parallel resonance frequencies to generate a plurality of tunable capacitances, respectively.

    PNG
    media_image5.png
    303
    535
    media_image5.png
    Greyscale
 
Fig. 17g of Bauder for ease of reference.

Further per claim 18, Bauder exemplarily teaches in Figs. 6, 8-10, 16 and 17 a variety of cascaded combinations of at least two SCF acoustic resonator structures similar to the ones discussed in claims 1, 4 and 15, where specifically in Fig. 17(g), Bauder teaches a series combination of two SCF structures (as reproduced above). 
However, Bauder although teaches reactive circuit (network) coupled to the at acoustic resonator structures, is not explicit about tunable reactive circuit configured to cause the at least one second parallel resonance frequency to be changed relative to the series resonance frequency.

    PNG
    media_image6.png
    362
    1169
    media_image6.png
    Greyscale

Fig. 16C of Burgener for ease of reference.
Burgener in a series parallel combination of resonators and tunable reactive circuits teaches acoustic resonator structures similar to the one’s discussed in claims 1 and 15, with tunability of capacitance for series and parallel resonance relative to each other to shift the passband within a wider bandwidth as claimed. In Fig. 16C as shown above Burgener teaches at least one second acoustic resonator structure (334D) coupled in series to the acoustic resonator structure (334C) with at least one second tunable reactive circuit (96F) coupled to the at least one second acoustic resonator structure (334D) to generate at least one second tunable capacitance related to the at least one second series capacitance to cause the at least one second parallel resonance frequency to be changed relative to the series resonance frequency.
Hence it would have been obvious to a person of ordinary skill in the art to add tunable reactive circuits at the common terminals of the two series connect SCF resonating structures of Bauder (Fig. 17g) instead of fixed reactive circuits to have the flexibility of tuning the passband within a broader bandwidth as accomplished in Burgener. The utility and the simplicity of changing fixed reactive elements into tunable reactive circuits (as taught by Burgener) associated with each of the two series connected SCF resonating structures of Bauder would be obvious to implement in Bauder circuit. 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim 11, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 12-13 are allowable over the closest prior art Bauder because Bauder although mentioned coupling between the 412 and 414 SCF resonators is not explicit about the effective coupling factor to be a positive or negative based on the greater or lesser values of the at least one tunable capacitance relative to the double value of the at least one series capacitance.
Claim 14 is allowable over the closest prior art Bauder because Bauder is not explicit about the polarized and polarized-inverted acoustic resonators for the 412 and 414 SCF resonators. Although Handtmann (US20080055020, cited by the applicant) teaches the polarized and polarized inverted acoustic resonators in an SCF arrangement of resonators (see Fig.3 of Handtmann), how and why Bauder would implement the same changes is not apparent in the context of Bauder’s SCF resonating structure.
Claims 19-20 are allowable over the closest prior art Bauder and Burgener together, because neither Bauder, nor Burgener is explicit about the second acoustic resonator structure having a plurality of parallel acoustic resonator structures and the second tunable reactive circuit is further configured to generate a plurality of second tunable capacitances related to the plurality of second series capacitances to cause the plurality of second parallel resonance frequencies to be changed relative to the series resonance frequency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843